* Rehearing denied March 13, 1933.
The natural parent of Lennox Monroe, a thirteen year old negro boy, brings this suit against Mrs. Omar J. Ruch, alleging that his child was injured by the collapse of a shed on the premises leased by him from the defendant.
Liability is admitted; the sole controversy being with reference to the quantum.
We can find no evidence in the record of serious injury. While the doctor who treated Lennox Monroe testified that he thought there was a fracture of the inner table of the eighth rib when he first visited the patient, he does not claim that there was a fracture; nor is *Page 171 
there any proof to that effect from any other source. The most that could have happened to the child was a few bruises and contusions. The shed which collapsed was not very high; according to the testimony, about six feet. We gather from the indefinite testimony on the subject that one would not expect serious consequences from such an accident to a young boy. The trial court awarded $250, and we think the amount somewhat excessive.
For the reasons assigned, the judgment appealed from is amended by reducing the amount awarded plaintiff from $250 to $150, and, as thus amended. it is affirmed.
Amended and affirmed.